Guerry, J.,
concurring. This case is easily differentiated from that of Holloman v. Henry Grady Hotel Co., 42 Ga. App. 347 (156 S. E. 275). In that case it was alleged that “The steps or treads, being made of marble with a polished surface, were very slick, and the railing being only slightly more than two feet above said steps or treads rendered said stairs an unsafe and dangerous one.” It was alleged that the plaintiff’s husband became “sick or dizzy,” and, because of the slick, smooth surface of the marble steps, he slipped and fell over the balustrade, which was too low. The court in its opinion said: “It is said the ‘smooth, polished surface of the steps or treads, combined with the unsafe balustrade, rendered said stairsteps unsafe and dangerous.’ We are of the opinion that this court may take judicial notice of the fact that marble is a proper material from which to construct a stairway. . . There is nothing in its texture that renders it inherently slick and, therefore, unsafe and dangerous.” The same thing might be said of wood. It becomes a different question, however, when it is alleged that the steps, whether they be of wood or marble, “have from continuous use become round-edged, polished, smooth and slick and slippery, and no safety treads have been placed thereon.” The construction of steps of marble, which itself may be highly polished and slick, may not be negligence on the part of the owner. If such steps through continuous use have become worn and round-edged and made slippery, we are unable to say that such an allegation is not sufficient to withstand a general demurrer. In Mandeville Mills v. Dale, 2 Ga. App. 607 (58 S. E. 1060), it was alleged that the steps, “from long and constant use, had become very slick” arid caused the plaintiff’s *553feet to slip from under him, and that the defendant knew that “its dangerous condition had increased by means of the steps wearing slick and dangerous.” Quoting further: “If the stairway was no more worn and no slicker than those in ordinary use in other mills and similar places, the defendant was guilty of no breach of duty. We must confess that our greatest doubt in the case has arisen over the question as to whether the allegations as to the stairway show a cause of negligence at all; but we have concluded that enough is alleged to authorize submission to the jury on this point.” We think the same, thing applies in the present case and the court erred in sustaining the demurrer on that ground.